
	
		II
		Calendar No. 861
		110th CONGRESS
		2d Session
		S. 2555
		[Report No. 110–407]
		IN THE SENATE OF THE UNITED STATES
		
			January 24, 2008
			Mrs. Boxer (for herself,
			 Mrs. Feinstein, Mr. Lieberman, Mr.
			 Lautenberg, Mr. Cardin,
			 Mr. Whitehouse, Mr. Sanders, Mrs.
			 Clinton, Mr. Leahy,
			 Mr. Kerry, Mr.
			 Obama, Mr. Nelson of Florida,
			 Mr. Dodd, Mr.
			 Kennedy, Ms. Mikulski,
			 Ms. Collins, Ms. Snowe, Mr.
			 Menendez, Mr. Schumer,
			 Mr. Reed, Ms.
			 Klobuchar, Mr. Biden,
			 Mr. Durbin, Mr.
			 Wyden, Mrs. Murray,
			 Ms. Cantwell, and
			 Mr. Warner) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			June 27, 2008
			Reported by Mrs. Boxer,
			 without amendment
		
		A BILL
		To permit California and other States to effectively
		  control greenhouse gas emissions from motor vehicles, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Reducing Global Warming Pollution
			 from Vehicles Act of 2008.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)the State of
			 California has regulated motor vehicle air emissions more stringently than the
			 Federal Government for more than 40 years;
				(2)in recognition of
			 the pioneering role of the State in protecting public health and welfare from
			 motor vehicle emissions, Congress enacted section 209(b) of the Clean Air Act
			 (42 U.S.C. 7543(b)) that allows the Administrator of the Environmental
			 Protection Agency (referred to in this Act as the Administrator)
			 to waive Federal preemption of motor vehicle standards established by the
			 State;
				(3)on December 21,
			 2005, the State requested a waiver of preemption under that Act for the
			 regulation of the State to control greenhouse gas emissions from motor
			 vehicles;
				(4)the regulation of
			 the State requires a reduction in the emissions of greenhouse gases from cars
			 and light trucks sold in the State;
				(5)once a waiver is
			 granted to the State of California for that regulation, other States may adopt
			 the vehicle emission standards established by the State of California;
				(6)as of the date of
			 introduction of this Act—
					(A)14 other States
			 have adopted or are adopting the California standards, including Arizona,
			 Connecticut, Florida, Maine, Maryland, Massachusetts, New Jersey, New Mexico,
			 New York, Oregon, Pennsylvania, Rhode Island, Vermont, and Washington;
					(B)at least 4
			 additional States are moving toward adopting the California standards,
			 including Colorado, Delaware, Illinois, and Utah; and
					(C)taken together,
			 those 19 States represent more than half of the population of the United
			 States;
					(7)the comments
			 submitted to the Administrator overwhelmingly supported the request of the
			 State of California for a waiver;
				(8)according to
			 legal papers filed by the California Attorney General, of the approximately
			 98,000 comments in the docket of the Environmental Protection Agency, docket,
			 more than 99.9 percent supported the petition of the State;
				(9)notwithstanding
			 that support, on December 19, 2007, Administrator Stephen Johnson took the
			 extraordinary step of denying the request of the State, dated December 21,
			 2005, for the waiver;
				(10)the flat denial
			 by the Administrator of the waiver request was unprecedented;
				(11)according to the
			 Congressional Research Service, the State of California has requested waivers
			 of preemption under section 209(b) of the Clean Air Act (42 U.S.C. 7543(b)) for
			 vehicle emission standards more than 50 times since that provision was enacted,
			 and the Administrator has never outright denied such a request, but instead
			 always granted the requests, in whole or in part;
				(12)the denial of
			 the Administrator of the waiver reportedly overrode the overwhelming evidence
			 presented by the technical and legal staff of the Environmental Protection
			 Agency;
				(13)the
			 Administrator sought to justify the denial of the waiver by arguing that the
			 waiver would create a confusing patchwork of State
			 regulations;
				(14)in fact, no such
			 patchwork would result from the granting of the waiver because, under the Clean
			 Air Act (42 U.S.C. 6401 et seq.), if the waiver were granted, there would
			 continue to be 2 standards for vehicles, as there have been for 30 years—a
			 weaker Federal standard, and a more stringent California standard adopted by
			 many States across the United States;
				(15)the benefits of
			 permitting the State of California to establish more stringent vehicle
			 standards, which are subsequently adopted by other States, are well
			 documented;
				(16)the National
			 Academy of Sciences found in 2006 that in forcing technology
			 development, California has been a laboratory for emissions-control
			 innovations. . . . The original reasons for which Congress authorized
			 California to have a separate set of standards remain valid. . . . California
			 should continue its pioneering role in setting mobile-source emissions
			 standards. The role will aid the State’s efforts to achieve air quality goals
			 and will allow it to continue to be a proving ground for new emissions-control
			 technologies that benefit California and the rest of the
			 Nation.;
				(17)the
			 Administrator also sought to justify the denial of the waiver by arguing that
			 the national fuel economy standards for vehicles enacted by the Energy
			 Independence and Security Act of 2007 (Public Law 110–140) would be more
			 effective at reducing emissions than the California standards;
				(18)however, an
			 analysis by the California Air Resources Board shows that the California
			 standards, once fully adopted, would result, by 2020, in approximately twice as
			 large a cumulative reduction of carbon dioxide emissions in California as, and
			 more than an 80 percent greater reduction in carbon dioxide emissions
			 nationally than, would be achieved under the Federal program;
				(19)the argument of
			 the Administrator that national fuel economy standards eliminate the need for
			 vehicle greenhouse gas emission controls also runs counter to the analysis of
			 the Supreme Court in the landmark April 2007 decision of Massachusetts v.
			 Environmental Protection Agency (127 S. Ct. 1438), in which the Supreme
			 Court—
					(A)rejected the
			 argument of the Administrator that the authority of the Department of
			 Transportation to regulate vehicle fuel efficiency undercuts the authority of
			 the Administrator to regulate greenhouse gases from vehicles; and
					(B)noted that the
			 fact that DOT [the Department of Transportation] sets mileage standards
			 in no way licenses EPA [the Environmental Protection Agency] to shirk its
			 environmental responsibilities. EPA has been charged with protecting the
			 public’s health and welfare, . . . a statutory
			 obligation wholly independent of DOT’s mandate to promote energy efficiency
			 . . . The two obligations may overlap, but there is no reason to think the two
			 agencies cannot both administer their obligations and yet avoid
			 inconsistency.; and
					(20)it is the sense
			 of Congress that the denial by the Administrator of the request by the State of
			 California for the waiver is not supported by science, precedent, or applicable
			 law.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to permit the
			 State of California and other States to immediately proceed under the
			 regulation of the State of California to control greenhouse gas emissions from
			 motor vehicles, rather than forcing the States to litigate for what could be
			 several years to vindicate their rights, while climate change continues to
			 threaten public health and the environment; and
				(2)to provide
			 certainty to automakers, the States, and the public about future regulatory
			 requirements for greenhouse gas emissions from motor vehicles.
				3.Waiver of
			 preemption for California greenhouse gas emission regulation for
			 vehiclesSection 209 of the
			 Clean Air Act (42 U.S.C. 7543) is amended by adding at the end the
			 following:
			
				(f)WaiverNotwithstanding
				subsection (b) or any other provision of law, the application for a waiver of
				preemption dated December 21, 2005, submitted to the Administrator pursuant to
				subsection (b) by the State of California for the regulation of that State to
				control greenhouse gas emissions from motor vehicles shall be considered to be
				approved.
				.
		
	
		June 27, 2008
		Reported without amendment
	
